The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 24-43 are pending. Claimed 1-23 have been canceled by the Applicant.  Claims 24-43 are new.	
Examiner’s notes:
2.	Independent claims 24, 31 and 38 as a whole recite a combination of limitations (similar with US patent US 11, 232,460 B2), that define over prior art of record.  Also, similar with patent US 11, 232,460 B2, independent claims 24, 31 and 38 as a whole recite a combination of limitations that has been found as significantly more.  However, claims 24, 31 and 38 (and their dependency) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S Patent 11, 232,460 B2 below.  
Double Patenting
3.	The claims {24, 31 and 38}; {25, 32, 39}; {26, 33, 40}; and {27, 34, 41} are rejected on the ground of nonstatutory double patenting as being unpatentable over claims {1, 8 and 15} of U.S. Patent 11, 232,460 B2.  In addition, dependent claims {28, 35, 42}; {29, 36, 43} and {30, 37} are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims {5, 12, 19}; {6, 13, 20}; and {7,14} of U.S. Patent 11, 232,460 B2.     
Instant Application: case 17/547,736
Patent 11,232,460 B2
Claims 24, 31 and 38:
A method and system for processing an electronic data file, the method comprising: 


determining, by a point of sale (POS) processor, that at least one internal rule of an electronic data file comprises a rule that is unknown to an interpreter module installed in the POS processor, the interpreter module being an executable software configuring the POS processor to process electronic data files; 
receiving, by the POS processor and from an external electronic data file server, an updated version of the interpreter module configured to process the at least one internal rule of the electronic data file unknown to the interpreter module; 








determining, by the updated interpreter module, whether the electronic data file is semantically coherent based on a conflict between a first internal rule of the electronic data file and a second internal rule of the electronic data file such that a requirement of the first internal rule is inconsistent with a requirement of the second internal rule; and 




upon determining, by the updated interpreter module, that the electronic data file is semantically coherent, authenticating, by the updated interpreter module, the electronic data file.

Claims 25, 32 and 39 (respectively dependence on claims 24, 31 and 38):  determining, by the updated interpreter module, whether the electronic data file is corrupted based on one or more error detection fields; and upon determining, by the updated interpreter module, that the electronic data file is corrupted, either i) correcting the electronic data file, or ii) logging and flagging a nature of the corruption in a transaction log to prevent further processing of the electronic data file.
Claims 26, 33 and 40 (respectively dependence on claims 24, 31 and 38):   upon determining, by the updated interpreter module, that the electronic data file is semantically incoherent, logging the electronic data file as being inauthentic.
Claims 27, 34 and 41 (respectively dependence on claims 26, 33 and 40): wherein authenticating the electronic data file is based on comparing the at least one internal rule of the electronic data file against a set of genuine rules.
Claims 28, 35 and 42 (respectively dependence on claims 24, 31 and 38):  prior to receiving the electronic data file from a user device: scanning, by the POS processor, at least one purchase item; generating, by the POS processor, a ticket corresponding to the at least one purchase item; and upon authenticating the electronic data file: comparing, by the interpreter module, the electronic data file against the ticket to determine if the electronic data file qualifies, and if the electronic data file qualifies, applying the electronic data file to the ticket.

Claims 29, 36 and 43 (respectively dependence on claims 24, 31 and 38):  querying, by the POS processor, an external electronic data file server for an updated version of the interpreter module that is configured to process the electronic data file rule unknown to the interpreter module.
Claims 30 and 37  (respectively dependence on claims 24 and 31): determining, by the interpreter module, whether the electronic data file is semantically coherent comprises: comparing a maximum sensible quantity for one of a plurality of purchase items to at least one electronic data file rule of the electronic data file rules encoded in the electronic data file, wherein the at least one electronic data file rule is a qualification rule specifying a quantity, if the specified quantity exceeds the maximum sensible quantity, identifying the electronic data file as semantically incoherent, and if the specified quantity does not exceed the maximum sensible quantity, identifying the electronic data file as semantically coherent.



Claims 1, 8 and 15: 
 A method and system for processing an electronic data file, the method comprising: 
receiving an electronic data file from a user device at an interpreter module installed in a point of sale (POS) processor, the interpreter module being an executable software configuring the POS processor to process electronic data files; determining, by the POS processor, that at least one internal rule of the
electronic data file comprises a rule that is unknown to the interpreter module; 
receiving, by the POS processor and from an external electronic data file server, an updated version of the interpreter module configured to process the at least one internal rule of the electronic data file unknown to the interpreter module; 
determining, by the updated interpreter module, whether the electronic data file is corrupted based on one or more error detection fields; 

upon determining, by the updated interpreter module, that the electronic data file is corrupted, either i) correcting the electronic data file, or ii) logging and flagging a nature of the corruption in a transaction log to prevent further processing of the electronic data file; 
upon determining, by the updated interpreter module, that the electronic data file is not corrupted, determining, by the updated interpreter module, whether the electronic data file is semantically coherent based on a conflict between a first internal rule of the electronic data file and a second internal rule of the electronic data file such that a requirement of the first internal rule is inconsistent with a requirement of the second internal rule; 
upon determining, by the updated interpreter module, that the electronic data file is semantically incoherent, logging the electronic data file as being inauthentic; and 
upon determining, by the updated interpreter module, that the electronic data file is semantically coherent, authenticating, by the updated interpreter module, the electronic data file based on comparing the at least one internal rule of the electronic data file against a set of genuine rules. 

is taught by claims 1, 8 and 15 above (bold limitations above).





is taught by claims 1, 8 and 15 above (bold limitations above). 


is taught by claims 1, 8 and 15 above (bold limitations above).

Claims 5 and 12 and 19 (respectively dependence on claims 1, 8 and 15): prior to receiving the electronic data file from the user device: scanning, by the POS processor, at least one purchase item; generating, by the POS processor, a ticket corresponding to the at least one purchase item; and upon authenticating the electronic data file: comparing, by the interpreter module, the electronic data file against the ticket to determine if the electronic data file qualifies, and if the electronic data file qualifies, applying the electronic data file to the ticket.  
Claims 6, 13 and 20 (respectively dependence on claims 1, 8 and 15): querying, by the POS processor, an external electronic data file server for an updated version of the interpreter module that is configured to process the electronic data file rule unknown to the interpreter module.  

Claims 7 and 14 (respectively dependence on claims 1, 8):  determining, by the interpreter module, whether the electronic data file is semantically coherent comprises: comparing a maximum sensible quantity for one of a plurality of purchase items to at least one electronic data file rule of the electronic data file rules encoded in the electronic data file, wherein the at least one electronic data file rule is a qualification rule specifying a quantity, if the specified quantity exceeds the maximum sensible quantity, identifying the electronic data file as semantically incoherent, and if the specified quantity does not exceed the maximum sensible quantity, identifying the electronic data file as semantically coherent. 




In summary, the claims {1, 8, 15} of U.S. Patent 11,232,460 B2 teach all the features of claims {24, 31 and 38} of the instant application as indicated in the table above.  Although claims {1, 8, 15} of U.S. Patent 11,232,460 B2 has additional underlined features (bold limitations above) such as “receiving an electronic data file from a user device at an interpreter module installed in a point of sale (POS) processor; determining, by the updated interpreter module, whether the electronic data file is corrupted based on one or more error detection fields; upon determining, by the updated interpreter module, that the electronic data file is corrupted, either i) correcting the electronic data file, or ii) logging and flagging a nature of the corruption in a transaction log to prevent further processing of the electronic data file; upon determining, by the updated interpreter module, that the electronic data file is not corrupted,…; upon determining, by the updated interpreter module, that the electronic data file is semantically incoherent, logging the electronic data file as being inauthentic;…… based on comparing the at least one internal rule of the electronic data file against a set of genuine rules.”;  however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 8 and 15 of the U.S. Patent 11,232,460 B2 to arrive at the claims 24, 31 and 38 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
Further, the independent claims {1, 8, 15} of U.S. Patent 11,232,460 B2 also teach all the features of dependent claims {25, 32, 39}; {26, 33, 40}; and {27, 34, 41} of the instant application as indicated in the table above.  In addition, claims {5, 12, 19}; {6, 13, 20}; and {7,14} of U.S. Patent 11, 232,460 B2 also respectively teach all the features of dependent claims {24, 31 and 38}; {25, 32, 39}; {26, 33, 40}; and {27, 34, 41} of the instant application as indicated in the table above.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b)
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681